Case 9:19-cv-81555-RKA Document 10 Entered on FLSD Docket 12/03/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA



  Laura Loomer

                                Plaintiff,

                v.
                                                               Civil Action No. 19-cv-81555
  New York Media, LLC, et al


                               Defendants.


                           RESPONSE TO ORDER DISMISSING CASE

           Plaintiff Laura Loomer respectfully requests an explanation from the Court as to why her

  case was dismissed, when there has been no showing that subject matter jurisdiction does not

  exist.

           Plaintiff’s counsel, as reflected in his Response to Order to Show Cause filed on

  November 22, 2019 made a good faith effort to ascertain whether members of the subject LLC’s

  were citizens of Florida, and was unable through no fault of its own to determine this, as set forth

  in the pleading. He suggested that Defendants first be served and then they could raise any

  jurisdictional issues in responsive pleadings.

           It is thus inexplicable why the Court would dismiss the complaint without any proof that

  there lacks a diversity of citizenship, especially since the Defendants are on their face diverse

  from Plaintiff Loomer.

           In a prior lawsuit filed by Plaintiff Laura Loomer, Loomer v. Facebook, Inc. 9:19-cv-

  80893, the Court recused itself and did not cite any reason for so doing. The case was then

  reassigned.



                                                   1
Case 9:19-cv-81555-RKA Document 10 Entered on FLSD Docket 12/03/2019 Page 2 of 2



         The Court’s actions in these two cases suggests that it may bear an extrajudicial bias and

  prejudice toward Plaintiff and/or her counsel, and simply does not want their cases in his

  courtroom. Plaintiff respectfully requests an explanation. The dismissal of this case will, for a

  number of reasons, could potentially harm Plaintiff’s due process and other rights, in addition to

  causing the forfeiture of over $400 in fees incurred in the filing of the complaint. The dismissal

  appears on its face to be punitive, without cause. Plaintiff would like to avoid have to ask the

  Judicial Counsel to step in with regard to this matter.

         WHEREFORE, Plaintiff Loomer respectfully requests that the case be reinstated and put

  back into the random assignment system, since it would appear that the Court may harbor an

  extra- judicial bias and prejudice against her and/or her counsel, for whatever undisclosed

  reason. The precipitous dismissal of this case was arbitrary and a gross and injudicious abuse of

  the Court’s discretion and Plaintiff Loomer should not now be forced to file a lengthy and costly

  appeal, which will delay adjudication of her rights, which if not corrected have been

  compromised.

  Dated: December 3, 2019                               Respectfully submitted,


                                                        /s/ Larry Klayman
                                                        Larry Klayman, Esq.
                                                        FL. Bar No: 246220
                                                        Klayman Law Group P.A.
                                                        7050 W Palmetto Park Rd.
                                                        Suite 15-287
                                                        Boca Raton, Florida 33433
                                                        Telephone: (561) 558-5536
                                                        Email: leklayman@gmail.com

                                                        Attorney for Plaintiff




                                                    2
